POULIOT, J.
This case is before the Court on plaintiff’s motion to set aside the non-suit entered and reinstate the case for trial upon its merits.
At the conclusion of the plaintiff’s case, the defendant, relying upon a written agreement which had been produced during the trial, moved that the jury be directed to bring in a verdict for the plaintiff in the sum of $15, Plaintiff’s counsel, after arguments, took the position that he would accept such a verdict with costs added, but when it was brought to his attention that an award of such an amount would not carry costs as it was much less than the amount awarded the plaintiff in the District Court, he then moved that he be allowed to submit to a non suit. The Court thereupon granted plaintiff’s motion and denied defendant’s motion to direct.
The grounds alleged in the plaintiff’s motion are not the usual grounds of such motions but are intimations that plaintiff’s counsel made such a motion because the Court had indicated it was giving serious consideration to the motion made by the defendant for a direction of verdict, and the other grounds are personal ones which might be construed as meaning that counsel had either not prepared his case or was unable to give proper consideration to his client’s interests during'the trial.
The Court will not pass on the personal feature of this motion, but the defendant, having chosen of his own free will the method of conducting his case, must now abide by the result of his decision.
The plaintiff’s motion for setting aside the non suit and reinstating the case for trial is therefore denied.